Citation Nr: 0635559	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  00-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
right (major) shoulder separation, evaluated as 
noncompensable prior to July 31, 2004, and as 40 percent 
disabling as of July 31, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk 





INTRODUCTION

The veteran had active service in the United States Army from 
April 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The veteran appealed, and in August 
2003 and March 2004, the Board remanded the claim for 
additional development.  


FINDINGS OF FACT

1.  Prior to July 31, 2004, the veteran's right (major) 
shoulder separation is shown to have been productive of 
complaints of pain, but not arthritis, ankylosis of 
scapulohumeral articulation, limitation of motion of the arm 
to shoulder level, recurrent dislocation or malunion of the 
scapulohumeral joint, or a nonunion or malunion of the 
clavicle or scapula.  

2.  As of July 31, 2004, the veteran's right (major) shoulder 
separation is not shown to have been productive of ankylosis 
of the scapulohumeral articulation or other impairment of the 
humerus; it does not present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Prior to July 31, 2004, the criteria for a compensable 
rating for right (major) shoulder separation have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 
5200-5203 (2006).

2.  As of July 31, 2004, the criteria for a disability rating 
in excess of 40 percent for right (major) shoulder separation 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.7, 
4.71a, Diagnostic Codes 5200-5202 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran asserts that an increased rating is warranted for 
his right shoulder disability.  He asserts that he has pain, 
difficulty sleeping, and difficulty lifting objects over his 
head due to his right shoulder symptoms.  See veteran's 
letter, received in December 2001.  

In September 1980, the RO granted service connection for a 
right shoulder separation, evaluated as 0 percent disabling 
(noncompensable).  In October 1999, the veteran filed a claim 
for a compensable rating, contending that his condition has 
grown in severity to warrant compensation.  In April 2000, 
the RO denied the claim.  The veteran appealed, and in 
December 2004, after additional evidence was obtained, the RO 
granted the veteran's claim to the extent that it assigned a 
40 percent evaluation, with an effective date of July 31, 
2004 for the 40 percent rating.  However, since this increase 
did not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993). 

Given the foregoing, the issue may be stated as whether the 
criteria for a compensable rating have been met prior to July 
31, 2004, and whether the criteria for a rating in excess of 
40 percent have been met as of July 31, 2004.

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

Where service connection already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

The standardized description of joint measurements is 
provided in Plate I under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.

Ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure. See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995).

A.  Prior to July 31, 2004

The veteran's shoulder separation is rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5201.  Under DC 5201, a 20 
percent rating is warranted for: Arm, limitation of motion 
of: at shoulder level.  

The relevant time period is between October 1998 and July 31, 
2004.  See 38 C.F.R. § 3.400(o)(2).  Evidence dated during 
this time consists of VA progress notes, which show that the 
veteran periodically received treatment for right shoulder 
symptoms.  A VA progress note, dated in May 2000, notes that 
the veteran had a full range of motion in his bilateral 
shoulders.  The Board notes that reports from the Texas 
Department of Criminal Justice, dated between 2001 and 2004, 
do not contain any relevant findings.  

The Board finds that the criteria for a compensable rating 
have not been met.  There is no evidence to show that the 
veteran's right shoulder was productive of a limitation of 
motion at the shoulder level.  The criteria for a compensable 
rating under DC 5201 are therefore not met.  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 20 percent 
rating is warranted for (minor extremity): scapulohumeral 
articulation, ankylosis of: favorable, abduction to 60 
degrees, can reach mouth and head.

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent evaluation is 
warranted for: Humerus, other impairment of: recurrent 
dislocation of at scapulohumeral joint with infrequent 
episodes and guarding of all arm movements (minor extremity), 
with infrequent episodes, and guarding of movement only at 
shoulder level, malunion of: moderate deformity.

Under 38 C.F.R. § 4.71a, DC 5203, a malunion of the clavicle 
or scapula, or nonunion of the clavicle or scapula, without 
loose movement, warrants a 10 percent evaluation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  Id.  A dislocation, or 
nonunion of the clavicle or scapula with loose movement, 
warrants a 20 percent rating.

A compensable rating is not warranted under DC's 5200, 5201, 
or 5203.  Specifically, since there is no medical evidence of 
ankylosis of scapulohumeral articulation, motion of the right 
arm limited to shoulder level, or a malunion of the clavicle 
or scapula, a compensable rating under DC 5200, DC 5201, or 
DC 5203 is not warranted.  

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see 
also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a 
compensable rating is not warranted on the basis of 
additional functional loss due to pain and weakness.  While 
the veteran's reports of pain have been considered, there is 
insufficient evidence of such symptoms as laxity, 
incoordination, atrophy, or neurological impairment.  In this 
regard, a VA progress note, dated in May 2000, notes that the 
veteran had 4/5 strength in his upper extremities, with 2+ 
deep tendon reflexes in his upper extremities, with no 
swelling or warmth, and normal sensation.  The Board 
therefore finds that the record does not show that the 
veteran's functional loss due to his service-connected right 
shoulder disorder impairs him to such a degree that he has 
the equivalent of ankylosis of the scapulohumeral joint 
articulation, or a limitation of motion of his right arm to 
shoulder level, as required for a compensable rating under 
DC's 5200 or 5201.  To the extent that the VA progress notes 
contain a number of notations to the effect that the veteran 
may have arthritis of the right shoulder, the Board notes 
that a compensable rating for arthritis with painful motion 
is not warranted, as there is no X-ray evidence of arthritis 
of the right shoulder during the time period in issue.  See 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003 (2006); 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for a 
compensable rating prior to July 31, 2004 have not been met.  

B.  As of July 31, 2004

The relevant medical evidence is dated on and after July 31, 
2004.  This evidence consists of VA progress notes, dated 
between July 31, 2004 and 2006, and a VA examination report, 
dated in September 2004.  The VA progress notes show that the 
veteran sought treatment for shoulder pain on a number of 
occasions, with notations of chronic right shoulder pain.  A 
September 2004 report notes that the right shoulder had a 
"full" range of motion (the report's criteria for a full 
range of motion are consistent with Plate I at 38 C.F.R. 
§ 4.71a, with regard to flexion, extension, abduction, 
adduction, and internal and external rotation).  A VA 
magnetic resonance imaging (MRI) study report, dated in July 
2005, contains an impression noting probable impingement 
syndrome, possible micro tears and degenerative changes of 
the supraspinatous tendon with a small amount of inflammatory 
changes, and hypertrophic bony changes of the proximal 
humerus.  

The VA examination report, dated in September 2004, shows 
that the veteran complained of an aching right shoulder with 
exacerbation with activities.  He stated that he was taking 
Etodolac 400 milligrams, three times per day.  The report 
notes that he does not have incapacitating episodes of right 
shoulder pain.  On examination, his right shoulder had AC 
separation with a large bony prominence of the distal 
clavicle.  In addition, tenderness of the right shoulder was 
noted both anteriorly and laterally with cross-arm and 
impingement tests being positive.  The veteran's active range 
of right shoulder motion was noted to be severely limited by 
pain, with objective findings of 20 degrees flexion, 40 
degrees abduction, 40 degrees external rotation, and zero 
degrees adduction.  Internal rotation was to the hip.  The 
relevant impression was right shoulder pain, with notations 
of an old AC joint separation and severely limited range of 
motion, impingement syndrome, and normal rotator cuff 
function, doubtful for a rotator cuff tear.  

The Board has determined that the claim must be denied.  The 
veteran is currently receiving a 40 percent evaluation under 
38 C.F.R. § 4.71a, DC 5201, which is the highest available by 
law.   

As for the possibility of a higher rating under another 
diagnostic code, Schafrath, as the veteran has never been 
diagnosed with ankylosis of the scapulohumeral articulation 
or other impairment of the humerus, a rating in excess of 40 
percent under 38 C.F.R. § 4.71a, DC's 5200 and 5202 (2006) is 
not warranted.

The Board has also considered the functional impairment which 
can be attributed to pain and weakness.  DeLuca; 38 C.F.R. §§ 
4.40, 4.45; VAGCOPPREC 9-98.  In this case, a rating in 
excess of 40 percent is not warranted on the basis of 
additional functional loss due to pain and weakness.  While 
the veteran's reports of pain have been considered, there is 
insufficient evidence of such symptoms as laxity, 
incoordination, atrophy, or neurological impairment.  In this 
regard, the September 2004 VA examination report shows that 
the veteran's rotator cuff muscles, and the deltoid muscle, 
were noted to have 5/5  strength.  A VA progress note, dated 
in September 2004, notes that there was no instability, that 
muscle strength was 5/5 in all tested upper extremity muscle 
groups, that reflexes were 2/4 in all tested upper extremity 
nerves, and that there was no atrophy.  A VA progress note, 
dated in November 2004, notes that the veteran had 5/5 
strength throughout, with an intact sensory examination.  
Based on the foregoing, the Board finds that the record does 
not show that the veteran's functional loss due to his 
service-connected right shoulder disorder impairs him to such 
a degree that an evaluation in excess of 40 percent is 
warranted.  

As a final matter, in exceptional cases where schedular 
evaluations are found to be inadequate, "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is considered. 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the veteran's disability picture is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards.  The record does 
not show that during the period under consideration the 
veteran has required frequent periods of hospitalization for 
his right shoulder disorder, or that such disability markedly 
interferes with employment.  Nor is it otherwise shown that 
his disability picture is exceptional or unusual.  Therefore, 
the Board concludes that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
service for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b) is not warranted.

C. Conclusion

In reaching this decision, the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a May 2004 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board also notes that the May 2004 letter was sent to the 
veteran after the RO's April 2000 decision that is the basis 
for this appeal.  However, the RO's April 2000 decision was 
decided prior to the enactment of the VCAA.  In such cases, 
there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Pelegrini.  Rather, the appellant is to be given 
proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.

The May 2004 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the May 2004 letter was sent, the case was 
readjudicated and in December 2004, and May 2005, a 
Supplemental Statement of the Case was provided to the 
appellant.   In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.

The Board notes that in April 2006, the veteran was notified 
of the evidence necessary to establish an increase in 
disability rating and the effective date of award should an 
increase be granted for his claims as required by recent 
jurisprudential precedent.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, as the claim for an 
increased rating has been denied, as discussed above, no 
disability rating or effective date will be assigned; and any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded an examination.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Prior to July 31, 2004, a compensable rating for the 
veteran's right shoulder separation is denied.  

As of July 31, 2004, a rating in excess of 40 percent for the 
veteran's right shoulder separation is denied.  


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


